DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1, 2, 4-11, 14 and 18-22 are under examination. 
Claim 3, 12 and 13 are cancelled.
Claim 15-17 are withdrawn from examination.
Claim 1, 2, 4-11, 14 and 18-22 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission RCE, filed on 02/15/2022; claims and remarks, filed on 01/13/2022 have been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 was filed after the mailing date of the Final Rejection on 11/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 2, 4-11, 14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth et al. (US 2007/0042107 A1) in view of Garter (US 2011/0039004 A1).
Regarding claim 1 and 2, Kenneth et al. (Kenneth) discloses a food bar including a banana nut flavored high protein food bar (‘107, [0194]-[0196]), wherein the food bar are cooled (cold) and shaped (pressed) after a baking step (‘107, [0141], [0142], [0147], [0184], [0188]). 
Kenneth discloses the food bar comprising proteinaceous material includes isolate soy protein, milk protein (‘107, [0028]). Kenneth discloses additional components including citric acid and malic acid in the food bar (‘107, [0125]). 
With respect to the new limitation of “…a ratio of fruit concentrate:sweetener in the range of about 1.5 to about 2.5…” in claim 1, Kenneth discloses in an embodiment of the banana nut flavored high protein food bar comprising freeze-dried banana (‘107, [0195]) and banana puree (‘107, [0096]), wherein the freeze-dried banana and the banana puree ware considered to meet the limitation of fruit concentrate. Kenneth discloses the freeze-dried banana in an amount of 15.2 grams (‘107, [0195]) and the banana puree in an amount of 15.0 grams (‘107, [0196]) provides a total amount of 30.2 grams of fruit concentrate in the food bar. Additionally, Kenneth discloses 18.2 grams of high maltose 42 DE brown rice syrup (‘107, [0196]), wherein the high maltose 42 DE brown rice syrup is a known sweetener. Hence, Kenneth teaches a ratio of fruit concentrate (freeze-dried banana and banana puree) to the high maltose 42 DE brown rice syrup is 1.66 (30.2 grams/ 18.2 grams = 1.66), which is in range with the cited range in claim 1. 
With respect to the limitation of “…about 10 wt.% glycerin…”, Kenneth discloses the food bar comprising glycerin (‘107, [0118]) and amounts, however Kenneth doses not explicitly disclose the amounts as cited. Garter discloses a food bar comprising a binder system including glycerin (‘004, Abstract). Garter teaches the glycerin in an amount of 1% to 15% by weight of the binder system (‘004, [0014]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Gartner and Kenneth are of the same field of endeavor of food bar comprising sugar alcohol, glycerin. It would have been obvious to one of ordinary skill in the art to be motivate to use Gartner’s glycerin amounts in Kenneth’s food bar to provide a desired water activity as taught by Gartner (‘004, [0023]-[0024]) in the food bar.   
With respect to new limitation “…wherein, after six weeks at 73 °F, the food bar has cutting force value that increased less than 75% from an initial cutting force value and has a color change (ΔL) of less than 5…” in claim 1; and the recitation of “…a cutting force after six months at 73°C that has increased less than 50% compared to the initial cutting force value…” in claim 2, are considered a functional limitations of the claimed product with recited components; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  As modified Kenneth uses like materials with ratios and amounts as discussed above, in a like manner as claimed; it would therefore be expected that the modified Kenneth’s food bar will have the same characteristics claimed, particularly wherein, after six weeks at 73 °F, the food bar has cutting force value that increased less than 75% from an initial cutting force value and has a color change (ΔL) of less than 5 as recited in claim 1; and the recitation of “…a cutting force after six months at 73°C that has increased less than 50% compared to the initial cutting force value…”as recited in claim 2, absence a showing of unexpected results to the contrary.
Regarding claim 4, 6, 7 and 8, modified Kenneth discloses the proteinaceous material includes the milk protein, wherein the milk protein is considered a dairy base and milk (‘107, [0028]). With respect to claim 6 and 7, Kenneth discloses the food bar comprising freeze dried banana, wherein the freeze dried banana is considered a fruit base (‘107, [0195]). 
Regarding claim 5 and 10, modified Kenneth discloses the food bar comprising liquid fats (‘107, [0196]).
Regarding claim 9 and 21, modified Kenneth discloses the food bar comprising the high maltose 42DE brown rice syrup as the sweetener (‘107, [0196]), wherein the 42DE (dextrose equivalents) is in range with the cited range.
Regarding claim 11 and 14, modified Kenneth discloses the food bar comprising the freeze dried banana (fruit base) (‘107, [0195]) which is considered a fruit concentrate and juice concentrate. Additionally, Kenneth additional ingredients including fruit juices concentrates (‘107, [0140]) in the food bar. Kenneth teaches the proteinaceous material includes the isolate soy protein, wherein the isolated protein’s characteristic lower water holding capacity (water-activity modulator) (‘107, [0087]). 
Regarding claim 18 and 22, , Kenneth et al. (Kenneth) discloses a food bar including a banana nut flavored high protein food bar (‘107, [0194]-[0196]), wherein the food bar are cooled (cold) and shaped (pressed) after a baking step (‘107, [0141], [0142], [0147], [0184], [0188]). Kenneth discloses the food bar comprising proteinaceous material includes isolate soy protein, milk protein (‘107, [0028]). Kenneth discloses additional components including citric acid and malic acid in the food bar (‘107, [0125]). 
Kenneth teaches the proteinaceous material includes the isolate soy protein, wherein the isolated protein’s characteristic lower water holding capacity (water-activity modulator) (‘107, [0087]). Kenneth discloses the proteinaceous material includes the milk protein, wherein the milk protein (protein/dairy base) (‘107, [0028]). Kenneth discloses the food bar comprising freeze dried banana (fruit base) (‘107, [0195]), additional components including flavorings agents and coloring agents (colorant) (‘107, [0140]), liquid fats (‘107, [0196], citric acid, malic acid (‘107, [0125]) and high maltose 42DE brown rice syrup (sweetener) (‘107, [0196]).  
With respect to the new limitation of “…a ratio of fruit concentrate:sweetener in the range of about 1.5 to about 2.5…” in claim 18, Kenneth discloses in an embodiment of the banana nut flavored high protein food bar comprising freeze-dried banana (‘107, [0195]) and banana puree (‘107, [0096]), wherein the freeze-dried banana and the banana puree ware considered to meet the limitation of fruit concentrate. Kenneth discloses the freeze-dried banana in an amount of 15.2 grams (‘107, [0195]) and the banana puree in an amount of 15.0 grams (‘107, [0196]) to provide a total amount of 30.2 grams of fruit concentrate in the food bar. Additionally, Kenneth discloses 18.2 grams of high maltose 42 DE brown rice syrup (‘107, [0196]), wherein the high maltose 42 DE brown rice syrup is a known sweetener. Hence, Kenneth teaches a ratio of fruit concentrate (freeze-dried banana and banana puree) to the high maltose 42 DE brown rice syrup is 1.66 (30.2 grams/ 18.2 grams = 1.66), which is in range with the cited range in claim 18. 
With respect to the limitation of “…about 10 wt.% glycerin…”, Kenneth discloses the food bar comprising glycerin (‘107, [0118]) and amounts, however Kenneth doses not explicitly disclose the amounts as cited. Garter discloses a food bar comprising a binder system including glycerin (‘004, Abstract). Garter teaches the glycerin in an amount of 1% to 15% by weight of the binder system (‘004, [0014]), which overlaps the cited range. Gartner and Kenneth are of the same field of endeavor of food bar comprising sugar alcohol, glycerin. It would have been obvious to one of ordinary skill in the art to be motivate to use Gartner’s glycerin amounts in Kenneth’s food bar to provide a desired water activity as taught by Gartner (‘004, [0023]-[0024]) in the food bar.   
With respect to the recitation of “…a Composite Desirability of at least 0.7…”, as modified Kenneth uses like materials, as discussed in claim 18, in a like manner as claimed, it would therefore be expected that the Kenneth’s food bar will have the same characteristics claimed, particularly Composite Desirability of at least 0.7 as recited in claim 18; absence a showing of unexpected results. With respect to claim 22, Kenneth clearly teaches the sweetener with 42DE. Kenneth does not explicitly disclose the sweetener 42DE from source Tapioca syrup, however, Tapioca syrup is ready commercially available. It would have been obvious to one of ordinary skill in the art to be motivate to use known readily available syrup with 42DE, including Tapioca syrup in modified Kenneth’s food bar as a matter of preference. 
Regarding claim 19 and 20, with respect to “…the food bar has an initial cutting force value of less than about 15,000 N/kg at 73°F…” in claim 19, and the recitation of “…a cutting force after six months at 73°C that has increased less than 75% compared to the initial cutting force value…” in claim 20, are considered a functional limitations of the claimed product with recited components; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  As modified Kenneth uses like materials, as discussed in claim 18, in a like manner as claimed, it would therefore be expected that the Kenneth’s food bar will have the same characteristics claimed, particularly an initial cutting force as recited in claim 19, and a cutting force after six months at 73°F as recited in claim 20; absence a showing of unexpected results.

Response to Arguments 
Applicant asserts “…claims 1 and 18 have been amended to recite “a ratio of fruit concentrate:sweetener in a range of about 1.5 to about 2.5.” Kenneth does not teach a ratio of fruit concentrate to sweetener within this range. Garter does not disclose a ratio of fruit concentrate to sweetener. Even attempting to make one from Garter would result in a ratio less than 1. (See Garter Example 3, para. [034] 8% raisins of 60% granola would be about 13%; giving a fruit : sweetener ratio of 13:40) Accordingly, neither Kenneth nor Garter teach the required limitation of a ratio of fruit concentrate : sweetener in a range of about 1.5 to about 2.5. As this element is not taught by the combination of references, Applicant respectfully requests withdrawal of the 103 rejection…”. 
Applicant's arguments have been fully considered but they are not persuasive. With new consideration to the new limitation range of a ratio of fruit concentrate : sweetener as recited in claim 1 and 18, Kenneth discloses in an embodiment of the banana nut flavored high protein food bar comprising freeze-dried banana (‘107, [0195]) and banana puree (‘107, [0096]), wherein the freeze-dried banana and the banana puree ware considered to meet the limitation of fruit concentrate. Kenneth discloses the freeze-dried banana in an amount of 15.2 grams (‘107, [0195]) and the banana puree in an amount of 15.0 grams (‘107, [0196]) provides a total amount of 30.2 grams of fruit concentrate in the food bar. Additionally, Kenneth discloses 18.2 grams of high maltose 42 DE brown rice syrup (‘107, [0196]), wherein the high maltose 42 DE brown rice syrup is a known sweetener. Hence, Kenneth teaches a ratio of fruit concentrate (freeze-dried banana and banana puree) to the high maltose 42 DE brown rice syrup is 1.66 (30.2 grams/ 18.2 grams = 1.66), which is in range with the cited range in claim 1 and 18. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gartner is not relied upon for the teaching of the ratio of fruit concentrate: sweetener in the above rejections. However, Kenneth discloses 18.2 grams of high maltose 42 DE brown rice syrup (‘107, [0196]), wherein the high maltose 42 DE brown rice syrup is a known sweetener. Hence, Kenneth teaches a ratio of fruit concentrate (freeze-dried banana and banana puree) to the high maltose 42 DE brown rice syrup is 1.66 (30.2 grams/ 18.2 grams = 1.66), which is in range with the cited range in claim 1 and 18. 
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).  As modified Kenneth uses like materials with ratios and amounts as discussed above, in a like manner as claimed; it would therefore be expected that the modified Kenneth’s food bar will have the same characteristics claimed, particularly wherein, after six weeks at 73 °F, the food bar has cutting force value that increased less than 75% from an initial cutting force value and has a color change (ΔL) of less than 5 as recited in claim 1; and the recitation of “…a cutting force after six months at 73°C that has increased less than 50% compared to the initial cutting force value…”as recited in claim 2, absence a showing of unexpected results to the contrary. Additionally, as modified Kenneth uses like materials, as discussed in claim 18, in a like manner as claimed, it would therefore be expected that the Kenneth’s food bar will have the same characteristics claimed, particularly an initial cutting force as recited in claim 19, and a cutting force after six months at 73°F as recited in claim 20; absence a showing of unexpected results.
In response to Applicant’s Table 1: Comparison of data from Examples in the specification on Remarks page 6, the Table 1 does not provide sufficient showing of unexpected results or overcome the teaching of modified Kenneth as discussed above in the rejections. Kenneth discloses 18.2 grams of high maltose 42 DE brown rice syrup (‘107, [0196]), wherein the high maltose 42 DE brown rice syrup is a known sweetener. Hence, Kenneth teaches a ratio of fruit concentrate (freeze-dried banana and banana puree) to the high maltose 42 DE brown rice syrup is 1.66 (30.2 grams/ 18.2 grams = 1.66), which is in range with the cited range in claim 1 and 18. 
Additionally, on Table 1, the Example #20 with a ratio of 1.3, is out of the instant range of about 1.5 to about 2.5 as recited in claim 1 and 18, demonstrate color change of 2.2, which is inside the claimed range of less than 5; hence Applicants’ showing of Example #20 demonstrate while the ratio of fruit concentrate: sweetener is out of range would provide the claimed range of color change. Applicant’s Table I, in relation to Example #20 does not show of unexpected results. Applicant has not sufficient evidence to value point of ratio of 1 in relation to color change value. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792